          Case 1:14-mc-02573-VEC Document 106 Filed 07/29/21 Page    USDC1SDNY
                                                                            of 2
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT                                         DATE FILED: 7/29/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             : 14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                  : 14-MC-2573 (VEC)
ANTITRUST LITIGATION                                         :
                                                             :     ORDER
This Document Relates to All Actions                         :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 29, 2021, the parties appeared for a status conference in this matter;

       IT IS HEREBY ORDERED that for the reasons stated at the conference, the motion to

quash the deposition subpoena filed by non-party witness Michael Connolly is GRANTED.

       IT IS FURTHER ORDERED that the parties must continue to meet and confer on the

remaining fact discovery issues. Until the parties complete all remaining fact discovery, the

requirement that the parties file joint monthly fact discovery reports remains in effect. See

Order, Dkt. 371.

       IT IS FURTHER ORDERED that the Court adopts the following schedule for class

certification and related expert discovery:

   1. Plaintiffs to file their motion for class certification and supporting papers, including serving
      expert reports on Defendants, by Tuesday, November 23, 2021;

   2. Defendants’ depositions of Plaintiffs’ experts must be complete by no later than Monday,
      April 4, 2022;

   3. Defendants to file their opposition papers to class certification, including serving expert
      reports on Plaintiffs by Friday, May 6, 2022;

   4. Plaintiffs’ depositions of Defendants’ experts must be complete by no later than Wednesday,
      June 29, 2022;

   5. Plaintiffs to file their reply papers on class certification, including serving rebuttal expert
      reports on Defendants by Friday, July 29, 2022; and
        Case 1:14-mc-02573-VEC Document 106 Filed 07/29/21 Page 2 of 2




   6. Defendants’ depositions of Plaintiffs’ rebuttal experts must be complete by no later than
      Friday, August 26, 2022.

   The Clerk of Court is respectfully directed to close the open motion at docket entry 542.


SO ORDERED.

Date: July 29, 2021                           _________________________________
      New York, NY                                  VALERIE CAPRONI
                                                    United States District Judge




                                                  2
